Citation Nr: 1146228	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30-percent disabling.


REPRESENTATION

The Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for PTSD and a total disability rating based on individual unemployability (TDIU).  The Veteran only perfected an appeal, however, regarding an increased rating for his PTSD.  38 C.F.R. § 20.200 (2011).

In October 2009, during the pendency of this appeal, he filed another claim for a TDIU.  The RO denied this additional claim in a March 2010 decision.  He filed a timely notice of disagreement (NOD), in response, and the RO sent him a statement of the case (SOC) concerning this additional claim in May 2011.  But in June 2011, he indicated that he only wanted to appeal for an increased rating for his PTSD.  He reiterated this in a VA Form 9 received later that month.  Therefore, only the claim for a higher rating for his PTSD is presently at issue before the Board.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009) and Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (recognizing the "derivative" nature of TDIU claims, including the need to acknowledge them as inferred when they are predicated on claims for higher ratings for service-connected disabilities at issue on appeal).

In support of the claim for a higher rating for his PTSD, the Veteran testified at a videoconference hearing on September 20, 2011 before the undersigned Veterans Law Judge of the Board.  At the outset of the hearing, the Veteran and his representative indicated they would be submitting additional medical evidence in further support of the claim, including especially concerning a recent hospitalization in the mental ward of a VA medical center from September 14-19, 2011, so up to the day prior to the hearing.  They requested and were granted 30 days to submit these additional records, which they did right after the hearing and waived their right to have the RO initially consider them.  38 C.F.R. §§ 20.800, 20.1304 (2011).


REMAND

The Veteran contends that his PTSD is now much worse than 30-percent disabling.  

The Veteran has been evaluated over the years by VA and private psychiatrists and psychologists, etc.  During this appeal period, his symptoms reportedly have fluctuated, so sometimes have been worse than at others.  For instance, the Board has reviewed the Global Assessment of Functioning (GAF) scores that have been assigned over the years.  The GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).  

For the most part of the appeal period, VA treatment records show the Veteran's GAF scores have slowly declined from 65 to 50.  According to the DSM-IV, GAF scores ranging from 61 to 70 are indicative of just some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores in the range of 51 to 60 suggest the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), whereas a GAF score in the 41 to 50 range contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.

The Veteran had a VA compensation examination in February 2011, and his GAF score was 55.  In an April 2011 addendum concerning his competency, a VA psychiatrist reviewed the report of that February 2011 examination and found the Veteran competent.  In providing his underlying reasoning, this commenting VA psychiatrist also indicated there was evidence of exaggerated symptomatology by the Veteran as well as malingering.  

However, more recent VA treatment records show his GAF scores have fallen drastically to 25 since that February 2011 VA examination.  GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly in appropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See again DSM-IV at 44-47.

Moreover, as the Veteran and his representative pointed out during the recent videoconference hearing on September 20, 2011, the Veteran had just then recently been hospitalized (apparently involuntarily) in the mental health ward of a VA Medical Center for about a week - from September 14-19, 2011, so up until the day prior to that hearing.  When questioned further about this, he said they "locked me up," and that he had visited the hospital only at the urging of his wife.  He then went on to testify concerning the extent and severity of his symptoms, indicating he has panic attacks, is very socially isolated and withdrawn from others in society at large (likes to be "in the woods" alone), has no friends (except maybe one), and does not watch TV or talk on the telephone.

Objective mental status evaluation during this very recent hospitalization yielded an Axis I diagnosis of dementia, as well as a diagnosis of PTSD.  A September 2011 VA clinical notation indicates the dementia is probably vascular in origin.  A GAF score of 25/60 was recorded.  But it is unclear whether the change in diagnosis reflects new symptoms and consequent functional impairment attributable to the service-connected PTSD versus the dementia.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

There has not been any discussion of why the dementia is distinct from the PTSD or otherwise unaffected by the PTSD.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Consideration of this is not reflected in the comments to date or in the adjudication of the claim up to this point in time.  VA must consider the Veteran's potential entitlement to benefits, not only just for PTSD, but also for any other psychiatric disorder that has been diagnosed - if attributable to the PTSD or otherwise part and parcel of it.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

So, if possible, this diagnosis as well as the varying GAF scores needs to be reconciled.  To this end, another VA compensation examination is needed.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there may have been a significant change in his condition, the Board finds that a new psychiatric examination is needed to fully and fairly evaluate his claim for an increased disability rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to reassess the severity of the Veteran's PTSD, particularly in light of his recent, nearly week-long, involuntary hospitalization in the mental health ward of a local VAMC from September 14-19, 2011.  To this end, the examiner is asked to report on the presence or absence of the specific symptoms in the General Rating Formula for Mental Disorders, but more so on how these and any other symptoms (even if not listed in the rating criteria) affect the Veteran's social and occupational functioning.  The examiner also must assign a GAF score consistent with DSM-IV and explain what the assigned score means, including in terms of the functional impairment (social and occupational) specifically attributable to the PTSD versus conditions that are not service connected, whether mental or physical, but especially the Veteran's dementia.  In particular, opinion is needed concerning whether his dementia is part and parcel of his PTSD or a condition separate and apart from it.

The examiner's assessment of the severity of the PTSD also must necessarily include consideration of and comment on whether this service-connected disability precludes the Veteran from obtaining and maintaining substantially gainful employment given his level of education, prior work experience, and training, etc., if not considering his advancing age and any occupational impairment that is not due to his service-connected disabilities.

*The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, will have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.


2.  Then readjudicate this claim for a rating higher than 30 percent for the PTSD in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


